Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJOINDER
Claims 1-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/25/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Guo (previously cited) which teaches an analogous perpendicular magnetic pinning element device including (see figure 8) a base-layer (17) provided on the surface of a substrate; a seed layer (11) provided on the surface of the base-layer and a buffer-layer (15a) a perpendicular magnetic pinning layer (12) and having a first perpendicular magnetic anisotropy and having a perpendicular invariable magnetization a perpendicular magnetic reference layer (16) having a second perpendicular magnetic anisotropy and having a perpendicular invariable magnetization (as shown in figure 8)
Guo does not specifically disclose or suggest the element/step of “a composite seed structure (CSS) provided on the surface of the base-layer and having at least a modulating-layer (ML), a top-seed-layer(TL) and a buffer-layer (BL) sandwiched by the ML and the TL; a perpendicular magnetic pinning layer (pMPL) provided on the surface of the CSS and having a face-center-cubic (FCC) crystalline structure and having a first perpendicular magnetic anisotropy and having an invariable magnetization perpendicular to the surface of the pMPL; an anti-ferromagnetic coupling spacer (AFCS) provided on the surface of the pMPL; a perpendicular magnetic reference layer (pMRL) provided on the surface of the AFCS and having a second perpendicular magnetic anisotropy and having an invariable magnetization perpendicular to the surface of the pMRL; wherein, said ML comprises a metal layer or a metal nitride layer and having a face-center-cubic (FCC) crystalline structure and an FCC crystalline lattice constant between 0.34 nm and 0.37 nm, preferred to be selected from Cu, CuN, CuCo, CuNi and NiN; said BL comprises at least one of the following elements Ni, Fe, Co, B, Cr, Ta, Hf, Nb, Zr, Mo, W or an alloy thereof or a multilayer of alloys thereof; said TL comprises a metal layer selected from the group consisting of Pt, Pd, Ir, and having a thickness between 1 nm and 3 nm; said pMPL and said pMRL have an anti-ferromagnetic coupling (AFC) via an RKKY coupling through said AFCS”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/